DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 8, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the “bearing surface” (see line 3 in claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Also, the “guide face” (see line 2 in claim 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Also, the “channel” (see line 5 in claim 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 5, is objected to because of the following informalities:  Claim 5 discloses the term “struct” instead of the term “strut” in the last line.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Any remaining claims are rejected based on their dependency to a rejected base claim.
Claim 5, discloses that, “said locking switch is pivotably connected is provided with a bearing surface engaging said second side…”. However, it is unclear what element in the figures actually forms the bearing surface. Where in the Specification is the bearing surface disclosed? Where in the Drawings is the bearing surface shown? Is the bearing surface formed from housing guide block face (509), since this is the only element that engages with the second side of the strut (see Figure 12)? Did the applicant mean to replace the limitation of the “bearing surface” with the “housing guide block face”? 
Claim 6, discloses, “a guide face and said guide face is configured such that pivotal movement of said locking switch by a user applied force to release said at least one tooth from engagement with said teeth on said strut causes said guide face to engage said strut to cooperate with said bearing surface to define a channel through which said strut slides guided by said bearing surface and guide face…”. However, it is unclear what element in the figures actually forms the guide face. Where in the Specification is the guide face disclosed? Where in the Drawings is the guide face shown? Is the guide face formed from the smooth guide portion (503), since this is the only element that engages with the strut (see Figure 12)? Did the applicant mean to replace the limitation of the “guide face” with the “smooth guide portion”? 
Claim 6, also discloses, “a channel through which said strut slides guided by said bearing surface and guide face…”. However, it is unclear what element in the figures actually forms the channel. Where in the Specification is the channel disclosed? Where in the Drawings is the channel shown? Is the channel formed as the space between elements (503) and (509, as in Figure 5 and 12)?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (2016/0001426).

In reference to claim 1, Xu et al. disclose a hand operated gripping tool comprising; a fixed jaw handle (106), a fixed jaw (108) connected with said fixed jaw handle, a movable handle (104) pivotally connected with said fixed jaw handle for pivoting movement relative to said fixed jaw handle, a movable jaw (112) connected with said movable jaw handle and a biasing member (137) between said fixed and movable handles, wherein said movable handle carries a fixed pivot pin (124) that is freely slideable (Figures 3 and 4) in a curved slot (118, Figure 5) defined in said fixed handle, said pivot pin has a least one tooth (128) engageable with teeth (128/122) provided on said fixed handle within said slot and said biasing mechanism is configured to resist movement of said movable handle towards said fixed handle while said pivot pin is freely slideable in said slot (elements 124 and 118 have corresponding sliding surfaces 126 and 120), whereby, in use, a user applied force to move said fixed and movable handles together is initially resisted by said biasing mechanism causing said pivot pin to slide in said slot causing said movable jaw to pivot towards said fixed jaw guided by said slot (see first phase of movement in paragraph 19) until said pivoting movement of said movable jaw is resisted by a workpiece engaged between said fixed and movable jaws after which said movable handle pivots relative to said fixed handle to bring said at least one tooth on said pivot pin into engagement with said teeth in said slot to prevent further pivoting movement of said movable jaw (see second and third phase of movement in paragraph 19, and Figures 1-8). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (2016/0001426) in view of Buchanan (9272394) or Neff (5408904). 

In reference to claim 2, Xu et al. disclose a strut (130 or 142) having a first end pivotally engaged (at 142) with one of said movable and fixed handles and having a first side (inner side) and a locking switch (152) pivotably connected provided with the other of said movable and fixed handles, but lack, forming the strut with a series of teeth and forming the locking switch with at least one tooth to engage said series of teeth. 
However, Buchanan teaches that it is old and well known in the art at the time the invention was made to form a strut (70) with a series of teeth (71) and forming a locking switch (501/505) with at least one tooth (508) to engage said series of teeth (Figures 1-9). 
In addition, Neff also teaches that it is old and well known in the art at the time the invention was made to form a strut (62) with a series of teeth (74) and forming a locking switch (80/70) with at least one tooth (72) to engage said series of teeth (Figures 1-8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Xu et al., with the known technique of forming the strut with a series of teeth and forming the locking switch with at least one tooth, as taught by Buchanan or Neff, and the results would have been predictable. In this situation, one could provide a more advantageous device which more conveniently locks the first and second jaws in a desired position as needed by the user. 

In reference to claim 3, Xu et al. disclose that said biasing member (137) engages said locking switch (152, through the connection of the parts therebetween) to bias said locking switch towards said first side of said strut (Figure 3). Buchanan also shows that it is old and well known in the art at the time the invention was made to provide a biasing member (at 503 or at 80) that engages a locking switch (501, note; 80 engages through the connection of the parts therebetween) to bias said locking switch towards a first side (inner side) of said strut (Figure 4). Neff also shows that it is old and well known in the art at the time the invention was made to provide a biasing member (at 84) that engages a locking switch (70/80) to bias said locking switch towards a first side (inner side) of said strut (Figure 5).

Claim 4, is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (2016/0001426) in view of Buchanan (9272394) or Neff (5408904) and Battenfeld (9242349) or Wertepny (3357287). 

In reference to claim 4, Xu et al. disclose the claimed invention as previously mentioned above and further disclose that said biasing member comprises a spring (137), but lack that, said strut extends through said spring. 
However, Battenfeld teaches that it is old and well known in the art at the time the invention was made to provide pliers (1) having a strut (26) extending through a spring (22) (Figures 1-4). 
In addition, Wertepny teaches that it is old and well known in the art at the time the invention was made to provide a strut (15 and/or 16) extending through a spring (17) (Figure 1).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Xu et al., with the known technique of forming the strut such that it extends through said spring, as taught by Battenfeld or Wertepny, and the results would have been predictable. In this situation, one could provide a more advantageous device having a design which is more simple and compact thereby reducing the required number of components, which more effectively maintains proper placement of the spring and avoids any buckling of the spring. 

Claim 5, is rejected As Best Understood under 35 U.S.C. 103 as being unpatentable over Xu et al. (2016/0001426) in view of Buchanan (9272394) or Neff (5408904) and Seber et al. (6748829).  

In reference to claim 5, As Best Understood, Xu et al. disclose the claimed invention as previously mentioned above, but lack, said strut has a second side disposed opposite said first side and said handle to which said locking switch is pivotably connected is provided with a bearing surface engaging said second side to control pivoting movement of said strut when, in use, said whereby the relative orientation of said locking switch and strut is maintained during relative sliding movement of said strut and locking switch. 
However, Seber et al. teach that it is old and well known in the art at the time the invention was made to provide a strut (58) with a second side (lower side at 106) disposed opposite a first side (upper side at 74) and a handle (56) to which a locking switch (108) is pivotably connected is provided with a bearing surface (110) engaging said second side to control pivoting movement of said strut when, in use, said whereby the relative orientation of said locking switch and strut is maintained during relative sliding movement of said strut and locking switch (Figure 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Xu et al., with the known technique of providing a locking switch pivotably connected is provided with a bearing, as taught by Seber et al., and the results would have been predictable. In this situation, one could provide a more advantageous device which allows a user to more easily and selectively shift the pliers between locked and non-locked positions as needed by the user. 

Claim 7, is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (2016/0001426) in view of Buchanan (9272394) or Neff (5408904) and Putsch et al. (4581960).  

In reference to claim 7, Xu et al. disclose the claimed invention as previously mentioned above, but lack, said slot is provided has opposed sides provided with respective series of said teeth and said pivot pin has respective oppositely disposed teeth to engage said series of teeth. 
However, Putsch et al. teach that it is old and well known in the art at the time the invention was made to provide a slot (10) with opposed sides having respective series of teeth (11/12) and a pivot pin (3) having respective oppositely disposed teeth (14) to engage said series of teeth (Figures 1-14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Xu et al., with the known technique of providing the slot having opposed sides provided with series of teeth and the pivot pin having respective oppositely disposed teeth, as taught by Putsch et al., and the results would have been predictable. In this situation, one could provide a more advantageous device which is simple to manufacture, favorable to handle and includes a pivot pin that can withstand high loading forces thereby extending the useful life of the device. 
Allowable Subject Matter
Claim 6, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Flavigny (6694848) discloses self-adjusting pliers (Figure 1) comprising first and second jaws (5 and 9) connected to first and second handles (3 and 4), a biasing member (16) between the handles and a strut including teeth (26) at a first side (inner side) and a locking switch (6) connected with the handles (Figures 1-11). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723